—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Bernstein, J.), dated September 5, 2001, which granted the plaintiff’s motion to restore the action.
Ordered that the order is affirmed, with costs.
The Supreme Court should not have marked the case “off” the calendar based upon the plaintiffs failure to attend a compliance conference since CPLR 3404 should not be applied to prenote of issue cases (see Wasilewicz v Village of Monroe Police Dept., 288 AD2d 377; Lopez v Imperial Delivery Serv., 282 AD2d 190). Accordingly, the Supreme Court properly granted the motion to restore the action. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.